                                  CASE 0:20-mj-00343-BRT Document 15 Filed 06/04/20 Page 1 of 1

                                               IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                                )    COURT MINUTES – CRIMINAL (via video
                                                         )               conference)
                                      Plaintiff,         )              BEFORE: Becky R. Thorson
                                                         )                 U.S. Magistrate Judge
   v.                                                    )
                                                         )   Case No:          20-mj-343 BRT
Garrett Patrick Ziegler (1),                             )   Date:             June 4, 2020
                         Defendant.                      )   Court Reporter:   Lynne Krenz
                                                         )   Courtroom:        Video Conference
                                                             Time Commenced:   3:52 p.m.
                                                             Time Concluded:   5:22 p.m.
                                                             Time in Court:    1 hour, 30 minutes


                 X PRELIMINARY/DETENTION HRG
                    Time in Court Prelim/Det: 45 minutes/ 45 minutes

APPEARANCES:

   Plaintiff: Alexander Chiquoine, Assistant U.S. Attorney
   Defendant: Ryan Garry,
                   X CJA


On            X Complaint

X Deft Ordered Detained - Govt to submit proposed order

X Probable cause found. Deft bound over to District Court of Minnesota


Additional Information:

Defendant consents to this detention/preliminary hearing via video conference.

Sara Thomas testified.

Government exhibits 1-11 received.




                                                                                                 s/Sarah Erickson
                                                                                   Signature of Courtroom Deputy




M:\templates\Det Prelim Min.wpt                                                                       Template Updated: 06/2013
